PROCESS FOR PRODUCING GRAPHENE/SILICON NANOWIRE HYBRID MATERIAL FOR A LITHIUM-ION BATTERY

Primary Examiner: Gary Harris 		Art Unit: 1727       August 10, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1, 2, 6 & 11 are pending with Claims 1 being amended. Claims 3-5, 7-10 & 12-41 are withdrawn from further consideration. The following is in view of the amendment to Claim 1 and remarks filed on 07/26/2022.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 2, 6 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang et al. US 2016/0285084.
 	As to Claim 1, Fang discloses a process for producing a silicon (Si) nanowire/graphene hybrid material (see abstract and title) as a lithium-ion battery anode active material [0005].  Said process comprising: 
(A) Preparing a mixture of catalyst metal-coated Si particles [0018], graphene sheets (see figure 4A).  Wherein said Si particles have a particle diameter from 50 nm to 50 microns [0013] and said catalyst metal is in a form of nanoparticles having a diameter from 0.5 nm to 100 nm [0013] or a thin coating having a thickness from 0.5 nm to 100 nm deposited on surfaces of said Si particles by a procedure of physical vapor deposition [0057, 090], chemical vapor deposition [0009, 0042, 0057, 0090, 0091], sputtering, plasma deposition [0009], laser ablation [0057], plasma spraying, ultrasonic spraying, printing, electrochemical deposition, electrode plating, electrodeless plating, chemical plating, or a combination thereof [0022, 0056] on surfaces of graphene sheets [0013], and wherein said Si particles contain pure Si having at least 99.9% by weight of Si element or a Si alloy or mixture having from 70% to 99.9% by weight of Si therein [0016].
(B) Exposing said mixture to a high temperature environment, including a temperature from 1000C to 2,500°C [0013], for a period of time that is inherently sufficient to induce volatile gas molecules from said graphene sheets.  (This is inherent given the temperature environment is within the claimed range).  See MPEP 2112.
Wherein said Si nanowires have a diameter from 2 nm to 100 nm, a length from 50 nm to 20 microns [0013], and a length-to-diameter aspect ratio of at least 5 and said Si nanowires are in an amount from 0.5% to 99% by weight based on the total weight of said graphene and said Si nanowires combined [0005, 0013 & 0045] (see figures. 
(C) Operating a mechanical breaking means to produce said Si nanowire/graphene hybrid material in a powder mass form (see examples for instance example 10 [0131], See figures 1B, 4A & 4B).


 	Wherein the catalyst metal-coated Si particles may be produced by a step of depositing a catalyst metal 
such as copper nitrate, nickel nitrate, cobalt nitrate, manganese nitrate, iron nitrate, titanium nitrate, aluminum nitrate, copper acetate, nickel acetate, cobalt acetate, manganese acetate, iron acetate, titanium acetate, aluminum acetate, copper sulfate, nickel sulfate, cobalt sulfate, manganese sulfate, iron sulfate, titanium sulfate, aluminum sulfate, copper phosphate, nickel phosphate, cobalt 2Docket ID - Nanowires52 phosphate, manganese phosphate, iron phosphate, titanium phosphate, aluminum phosphate, copper hydroxide, nickel hydroxide, cobalt hydroxide, manganese hydroxide, iron hydroxide, titanium hydroxide, aluminum hydroxide, copper carboxylate, nickel carboxylate, cobalt carboxylate, manganese carboxylate, iron carboxylate, titanium carboxylate, aluminum carboxylate, or a combination thereof [0055];


on Si particle surfaces by a procedure of physical vapor deposition, chemical vapor deposition, sputtering, plasma deposition, laser ablation, plasma spraying, ultrasonic spraying, printing, electrochemical deposition, electrode plating, electrodeless plating, chemical plating, or a combination thereof.  (See for instance [0009, 0019, 0022, 0026, 0042, 0056-0057, 0085, 0090, and 0134] and Claims 14 & 22).  

 	As to Claim 2, Fang discloses the process of claim 1, wherein said step (A) of preparing said mixture is conducted by (a) dispersing said catalyst metal-coated Si particles, graphene sheets, in a liquid medium to form a graphene/Si dispersion [0019-0020].
(b) Dispensing and depositing said graphene/Si dispersion onto a surface of a supporting substrate to form a wet layer of graphene/Si mixture and partially or completely removing said liquid medium from the wet layer of graphene/Si mixture to form a dried layer of said mixture [0019-0022].
 	As to Claim 6, Fang discloses the process of claim 2, wherein said dispensing and depositing procedure includes subjecting said graphene/silicon dispersion to an orientation-inducing stress (see figure 4B, [0080, 0102]).
 	As to Claim 11, Fang discloses the process of claim 2, wherein the layer of graphene foam-protected Si nanowires is made into a continuous-length roll sheet form having a thickness from 1 micron to 200 mm [0100and a length of at least 1 meter long [0045, 0088, 0123 & 0127].

5.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Response to Arguments
6.	Applicant's arguments filed on 07/26/2022 are summarized and addressed as follows:
 	Applicant argues that the amendment to the independent claim is not found in the prior art.  However, Fang clearly discloses such as copper nitrate, nickel nitrate, cobalt nitrate, manganese nitrate, iron nitrate, titanium nitrate, aluminum nitrate, copper acetate, nickel acetate, cobalt acetate, manganese acetate, iron acetate, titanium acetate, aluminum acetate, copper sulfate, nickel sulfate, cobalt sulfate, manganese sulfate, iron sulfate, titanium sulfate, aluminum sulfate, copper phosphate, nickel phosphate, cobalt 2Docket ID - Nanowires52 phosphate, manganese phosphate, iron phosphate, titanium phosphate, aluminum phosphate, copper hydroxide, nickel hydroxide, cobalt hydroxide, manganese hydroxide, iron hydroxide, titanium hydroxide, aluminum hydroxide, copper carboxylate, nickel carboxylate, cobalt carboxylate, manganese carboxylate, iron carboxylate, titanium carboxylate, aluminum carboxylate, or a combination thereof [0055].  Further, the catalytic metals being claimed are well known in the art as evidenced by Fang. 

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727